Citation Nr: 1710479	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

l.  Entitlement to service connection for seborrheic keratosis, including as an undiagnosed illness.

2.  Entitlement to service connection for memory loss, including as an undiagnosed illness.

3.  Entitlement to service connection for shortness of breath, including as an undiagnosed illness.

4.  Entitlement to service connection for leg pain, including as an undiagnosed illness.

5.  Entitlement to service connection for a lumbar spine disability, including spondylolysis and spondylosis.

6.  Entitlement to a compensable initial rating for migraine headaches. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992, including service in the Southwest Asia Theater of Operations from August 1990 to March 1991.  He also had subsequent periods of active duty for training and inactive duty for training in the Texas Army National Guard from January 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2011, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In a January 1996 rating decision, the RO denied a claim of entitlement to service connection for dislocation of the lower back, specifically spondylolisthesis.  Reopening of the claim was denied in December 1999, and the claim was reopened and again denied on the merits in October 2001.  In his May 2005 claim, the Veteran specifically stated that he was filing a claim to reopen his spondylolisthesis claim as spondylosis.  Further, the Board's review of the medical evidence reveals that the Veteran has a diagnosis of arthritis or spondylosis of the back as well.   The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) that a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  See also Boggs v. Peake, 520 F.3d 1330 (2008).   As spondylolysis and spondylosis were not considered in the prior rating decisions, the May 2005 claim was not a claim to reopen, but an original claim for service connection.  Consequently, the Board has characterized the claim as such on the title page.

In addition to the above issues, the Veteran appealed a denial of entitlement to service connection for migraine headaches, which was also remanded by the Board.  However, in an August 2016 rating decision, the claim was granted.  Therefore, it is no longer before the Board. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a back disability and to a compensable initial rating for migraine headaches are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Seborrheic keratosis is not etiologically related to service.

2.  A disability manifested by memory loss has not been present during the pendency of this claim.

3.  A disability manifested by shortness of breath has not been present during the pendency of this claim.

4.  A disability manifested by leg pain has not been present during the pendency of this claim.
CONCLUSIONS OF LAW

1.  The criteria for service connection for seborrheic keratosis, including as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).

2.  The criteria for service connection for memory loss, including as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).

3.  The criteria for service connection for shortness of breath, including as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).

4.  The criteria for service connection for leg pain, including as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  Records associated with the Veteran's disability benefits from the Social Security Administration (SSA) are also of record.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations for his claims.

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71382, 71383 (October 17, 2016).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 38 C.F.R. § 3.317 (c).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has raised claims of entitlement to service connection for seborrheic keratosis, memory loss, shortness of breath, and leg pain, to include as due to undiagnosed illness.  Service treatment records are silent for complaint, treatment, or diagnosis of seborrheic keratosis and memory loss.  The Veteran was treated for upper respiratory infections on several occasions in service, with notations of cough and chest congestion as symptoms, but no disability manifested by shortness of breath was documented.  

Service treatment records also show treatment for contusions of the left foot, left hip, and right leg, as well as for left ankle sprain.  However, there was no complaint, treatment, or diagnosis relative to a chronic disability of either the right or left leg reported at any time in service.

At his December 1991 separation examination, the Report of Medical History shows that the Veteran reported a history of shortness of breath and cramps in his legs.  The clinical examination was normal, and the physician noted no diagnosis associated with the Veteran's subjective complaints.  The Veteran denied loss of memory or amnesia at that time.  

Moreover, post-service treatment notes do not reflect that the Veteran has a disability manifested by memory loss, shortness of breath, or leg pain.  An April 2006 Gulf War Guidelines examination was performed, and the Veteran's complaints of these disabilities were noted.  The examiner found no disorder that was associated with these manifestations.  

An April 2007 VA mental health examiner indicated that the Veteran's memory problems were not detected at the examination, but stated that that did not mean that the memory issues did not exist.  The examiner asserted that the Veteran's memory problems could be associated with his chronic and extensive marijuana use.  

The VA treatment notes of record, dated through October 2015, show that the Veteran's memory is intact.  The treatment notes reflect complaints of not getting a full breath sometimes, as well as some breathing difficulties associated with the Veteran's sleep.  

The Veteran was afforded a VA skin examination in April 2006 at which time the examiner diagnosed seborrheic keratosis and indicated that the disorder consists of benign epidermal growths that commonly run in families.  The examiner stated that there is no known cause of the growths except genetic tendency.  The examiner, therefore, concluded that the seborrheic keratosis is not at least as likely as not due to the Veteran's military service.  

The Veteran has not offered a contradictory competent opinion or medical evidence suggesting that his seborrheic keratosis is etiologically a result of his military service.  As the competent and probative evidence is against a relationship between the Veteran's skin disability and his military service, the claim for service connection for seborrheic keratosis must be denied.   

With respect to his memory loss, shortness of breath, and leg pain, the Veteran has offered personal statements asserting that he experiences symptoms associated with these claims and lay statements of friends and family that discuss his health issues.  However, these statements are not sufficient to establish that the Veteran has a chronic disability manifested by memory loss, shortness of breath, or leg pain.  Absent evidence of a chronic disability, service connection for memory loss, shortness of breath, and leg pain, to include as due to undiagnosed illness, must be denied.      

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. 
§ 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable.    


ORDER

Entitlement to service connection for seborrheic keratosis, including as an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, including as an undiagnosed illness, is denied.

Entitlement to service connection for shortness of breath, including as an undiagnosed illness, is denied.

Entitlement to service connection for leg pain, including as an undiagnosed illness, is denied.
REMAND

With regard to the Veteran's back disability, the Board determines that a remand is necessary so that another VA examination may be performed.  A November 2015 VA examiner offered an opinion that the Veteran's spondylolysis began in the 1990s and was not aggravated by his military service.  However, even though a diagnosis of arthritis was noted, the examiner did not address the Veteran's spondylosis.  Therefore, the Board finds that the examination is inadequate, and remands the issue so that another VA examination may be scheduled.  

As for the Veteran's migraine headaches, service connection was granted in an August 2016 rating decision and a noncompensable initial rating was assigned.  In September 2016, the Veteran filed a notice of disagreement (NOD) with the noncompensable rating.  It appears that the NOD was filed after the appeal was recertified to the Board, and there has not yet been any action taken by the RO on the migraine headache rating issue.  Therefore, the Board remands this claim so that the RO can issue a statement of the case (SOC) in response to the Veteran's NOD. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all back disabilities present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the back disorder was present in service and if so, did the back disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any back disorder that the physician believes existed prior to the Veteran's entrance onto active duty, did the disability clearly and unmistakably not undergo a permanent increase in severity as a result of service?

With respect to any currently present back disability that the physician believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service?

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Issue an SOC in response to the September 2016 NOD with the August 2016 denial of a compensable initial rating for migraine headaches.  Inform the Veteran that if the claim is denied, a Substantive Appeal must be filed in order for the Board to review the appeal of the issue.

4.  Then undertake any other development determined to be warranted.
 
5.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


